The plaintiff objected to certain of the demands for more specific statement on the ground that it is in court only by way of subrogation and that the defendants may secure the information as easily as can the plaintiff.
But subrogation carries obligations as well as rights, and *Page 400 
this motion should be determined as though the insured were plaintiff. I therefore dispose of the motion as follows:
   Paragraph 1 of the motion is granted subject to the right of the plaintiff to comply by stating (if such is the case) that he does not know the name of the person or persons who were negligent as alleged in paragraph 5 of the complaint.
Paragraphs 2, 3, 4, 13 and 14 of the motion are granted.
The remaining paragraphs are denied.